EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

IN THE CLAIMS:
In Claim 32, line 2. substitute “15” with –31--.

Reasons for Allowance
Claims 1-7 and 18-34 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or fairly suggest either alone or in combination thereof:
Regarding claim 1, a wireless tag system comprising:
Two or wireless communication devices which are enabled to wirelessly communicate with a wireless tag to be placed in a predetermined physically defined communication area;
the two or more wireless communication devices being configured to transmit transmission waves on mutually different channels and simultaneously transmit the transmission waves toward the predetermined physically defined communication area for a predetermined period of time or a period of time larger than the predetermined period of time, the different channels being separated from each other in a frequency band by a predetermined frequency or a frequency higher than the predetermined frequency and having no interference in the transmission waves between different channels, the transmission waves transmitted by the two or more wireless communication device being intensified in power in the predetermined physically defined communication area such that electrical power supply to the wireless tag is increased more than outside the predetermined physically defined communication area; and
the wireless tag being configured to have frequency bandwidth characteristics which enable the wireless tag to simultaneously receive the transmission waves transmitted by two or more wireless communication devices.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARA ALZAIDA FRANKLIN whose telephone number is (571)272-2389. The examiner can normally be reached Monday-Friday, 9:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





August 23, 2022
JAF
/JAMARA A FRANKLIN/Primary Examiner, Art Unit 2876